McCLELLAN, J.
(dissenting). — The chancellor should not be put in error for overruling the demurrer of the guardian ad litem of Carter Swoope to the original bill of Garter Swoope, for the obvious reason that a party cannot demur to his own pleading. Nor can the chancellor be put in error for overruling the motion of the guardian ad litem of Carter Swoope to dismiss Car*169ter Swoope’s own original bill for want of equity; and so, for two reasons: First, motion to dismiss for want of equity was “abolished” by Code 1907, § 3121; second, a. party cannot, as in case of demurrer, before stated, thus invoke the court to test his own pleading. Again, no appeal lies from an interlocutory decree overruling a demurrer to a cross-hill. — Bickley v. Bickley, 129 Ala. 403, 29 South. 854; Summer v. Hill, 157 Ala. 230, 47 South. 565; Herndon v. Gilreath (mem.) 165 Ala. 669, 51 South. 601. When review may he had of such ruling is pointed out in Bickley v. Bickley, and in Summer v. Hill, namely, upon appeal from the final decree in the cause. Accordingly the assignment of error from 33 to 47, inclusive, invoking review of the ruling on the demurrer to the cross-hill, “cannot * * * be consiclered.” — Summer v. Hill, 157 Ala. 233, 47 South. 566. So it may be just here suggested that the majority are in error in pronouncing erroneous, and reversing the chancellor for “overruling the demurrers to the * * * cross-bills.”
This process of elimination, which seems to the writer to he incontestable, winnows the review, on this appeal, to the two questions: (a) Whether the demurrer to the original bill (of respondents other than Carter Swoope whose bill it was) should have been sustained for want of equity therein ; and (b) whether the demurrer, taking objection to E. C. Swoope’s serving as next friend to Carter Swoope in Carter Swoope’s original bill, was, by the chancellor, erroneously overruled. If E. C. Swoope was competent, as next friend of Carter Swoope, to present the original bill, it is clear that the original bill possessed equity to invite the removal of the administration of the estate in which Carter Swoope was one of the heirs from the probate into the chancery court. Where the probate court has not taken jurisdiction for *170final settlement of the estate (and it had not in this instance)’ an heir’s bill to remove the administration from the probate court possesses equity, without showing any other lead to invoke that jurisdiction. If perchance the heir’s bill should pray for relief, in the course of administration of the estate, not grantable by the chancery court, that would not, could not, denude his bill of the equity inhering in his (heir’s) right to remove the administration. This proposition finds apt authority in Bromberg v. Bates, 112 Ala. 363, 20 South. 786 (the decision, on this matter, being summarized in the first head note), and in Bresler v. Bloom, 147 Ala. 504, 41 South. 1010. The decision in Kirkbride v. Kelly, 167 Ala. 570, 52 South. 660, may be opposed to the doctrine underlying the rulings in Bromberg v. Bates and Bresler v. Bloom, but that decision does not take account of those cases, and hence does not overrule them. Upon reason, principle and authority, in the particular under consideration, Bromberg v. Bates and Bresler v. Bloom, do not admit, it would seem, of question of their soundness. The nature, office and purpose of a prochein ami is amply yet accurately amply stated in T. C. I. & R. Co., v. Hayes, 97 Ala. 201, 209-210, 12 South. 98, 302: “In theory a prochein ami is an officer of the court in which a minor sues by him. His only functions are to put his capacity to sue in the place of the infant’s capacity, and thus set (lie machinery of justice in motion. The court is not asked to pass upon any right of his, for h,e has no rights in the premises, but only to determine the claims of the minor which he perfunctorily brings before it. The character of the necessity for his appearance marks the limitations of his powers. * qqi0 next friend' lias no interest in the result of the proceeding. * * His being an officer of the *171court is basis for the court’s powers over M333 in the litigation.” (Italics supplied).
Will demurrer lie to test the competency of a next friend, an officer of the court Avith poAvers, as defined in the case quoted, limited to the necessity for his appearance? That that inquiry may he instituted on proper application “by the infant of a next friend, the general guardian, or a near relative,” is, of course, Avell recognized. — Barwick v. Rackley, pro ami, 45 Ala. 215; Bethea v. McCall, 3 Ala. 449; Hayes’ Case, supra; Railroad v. Hanlon, 53 Ala. 70, 82; 22 Cyc. p. 682 et seq. If it appears that the suit is not for the benefit of the iixfant, or that the named next friend should not prosecute the suit, the court will stay the proceeding; and, in the latter alternative, remove the named next friend and appoint another. — Authorities supra. The mere statement of this approved practice as Avell as the purposes to be subserved by the inquiry denies, in the writer's opinion, any possibility of recourse to demurrer to test the matter, to invite the inquiry. On demurrer, no investigation of fact, outside the averments of the pleading assailed, is possible. On -the “application” contemplated by the long approved practice, fully stated in BarnAcI: r. Rackley. opportunity to present and haxre eonsideied matters dehors the pleading, as Avell as the pleading itself, is afforded. But, aside from this approved practice, the consequence of suffering demurrer to supplant this practice demonstrates the total inappropriateness of demurrer to avail to test the competency, etc., of the next friend. After demurrer sustained to an original bill, (-wen on a single ground, the litigation cannot proceed, unless it is amended to aAroid the points taken by the demurrer and upon which the demurrer is sustained. —Kinney v. Reeves & Co., 139 Ala. 386, 36 South. 22; Coleman v. Butt, 139 Ala. 286, 30 South. 364. In the *172closing lines of the controlling opinion, it is said: “For the error in overruling the demurrers to the original and cross-bills the decree is reversed and the cause is remanded.” But this is also said in the opinion of the majority: “It may be that, when the chancery court removes the next friend and appoints a suitable person to act in such capacity, such substituted next friend may not deem it to the interest of the infant to prosecute the main suit.” If the chancellor erred in overruling the demurrer objecting to the competency, etc., of E. C. Swoope as next friend, then upon the return of the cause to his court, ordinarily, usually, he must, in deference to the ruling here, sustain the demurrer. If that decretal order is enteiTed, E. O. Swoope will be stricken as next friend; and, unless amended, the bill will not permit further procedure upon it. — Kinney v. Reeves & Co., supra; Coleman v. Butt, supra. So that in that view the quoted statement in the opinion that the chancery court may remove E. C. Swoope would seem to be entirely vain, since the sustaining of the demurrer will have immediately effected that. However, it may be well concluded from the opinion that since this court has not seen proper to itself sustain the demurrer the chancery court may first observe its suggestion of substitution of another next friend, and thus avoid the point of the demurrer in this particular. Whether this anomalous situation may be worked out consistently with orderly procedure and proper regard for the rights of the demurrants is not now to be anticipated. It would seem, however, aside from reversing the decree mentioned, that this court has merely advised in the premises without ruling to finality upon the demurrers.
If the decree here compels the chancery court to first sustain the demurrer to the original bill in its objection to the continuance of E. C. Swoope as next friend, it is *173obvious that, unless amended, the original bill will not support further proceedings. Who may amend the bill? Surely, the court, of its own motion, cannot amend pleadings. The infant complainant, incapacitated to sue, certainly cannot perfect this imperfect pleading. While the court may “upon proper application” remove one prochein ami and appoint another instead, it cannot, first hand, furnish a next friend. It has no such.uninvited initiative. Logically and ordinarily, sustaining a demurrer to an' original bill, whereby the next friend is ejected from the cause, would operate to end the proceeding; there being no one to amend to avoid the effect of the demurrer. Shell a consequence cannot, it seems to the writer, flow from any sound rule of procedure; and a rule of procedure that so concludes must in the writer’s opinion be totally inappropriate. Apart from these considerations, the demurrer to the original bill in respect of objection to the competency, etc., of the next friend, was in my opinion properly overruled by the chancellor. Carter Swoope was not, as before stated, a respondent in the original bill; and hence his guardian ad litem appointed for him as one of the respondents to the cross-bill was, of course, without right to demur to the original bill, whatever objections he might have interposed to the cross-bill. May the respondents to the original bill assume by demurrer the protection of Carter Swoope (infant complainant in the original bill) • from a next friend who, it is claimed, is antagonistic to the interests of Carter Swoope? It seems to the writer that the question admits of but one response, and that is in the negative. The relation to the original bill of the next friend is that of an officer of the court. No interest or right of his is litigable or determinable in the cause. — T. C. T. & R. R. Co. v. Hayes, supra. So the objection by the demurrant points alone to protecting *174tlie infant complainant from an (alleged) antagonistically interested next friend. The demurrant is without concern, in any way, in that asserted danger to the complainant. If the relation between the interests of the complainant and of the next friend was as asserted, it could not affect in any degree or event the rights of the respondents. If existing, the asserted relation concerned the next friend and the complainant only. If existing, it was a matter that did not go to the perfection as to the parties or subject-matter of the original bill. The next friend is not a party to the cause. — T. C. I. & R. R. Co. v. Hayes, supra. Nor did the alleged antagonistic relation affect or bear upon the subject-matter of the original bill as far as the respondents were conceimed; for no right or interest of the next friend Avas litigable as upon the original bill.
Dowty v. Hall, 83 Ala. 165, 3 South. 315, does not in my opinion, sustain the controlling opinion in the particular under consideration. In that case the statement of facts on page 168 recites: “The chancellor sustained a demurrer to the bill on account of misjoinder of Chess Carley & Co., Deitrich and others, and so far as it sought a settlement of the administration in chief; but he held that it contained equity so far as it prayed a settlement of Hall’s administration. The complainants appeal from this decree, and here assign as error the sustaining of the demurrer.” (Italics supplied.) As appears, the demurrer Avas sustained for misjoinder. That is not the matter involved or ruled upon in this appeal. Carter SAVOope was the sole complainant in the original bill, so there could be no question of misjoinder. A full reading of the decision in .Dowty v. Hall will emphasize its Avant of bearing on this appeal.
Upon the foregoing considerations, I am unable to concur in the opinion disposing of the appeal.